UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4102


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GEORGE TYRONE HILL,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00071-F-1)


Submitted:   July 28, 2010                 Decided:   September 2, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Michael G. James, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 George Tyrone Hill appeals the district court’s order

revoking his supervised release and sentencing him to twenty-

four months in prison.                 We affirm.

                 Hill     committed          five        Grade       C     supervised         release

violations.           See U.S. Sentencing Guidelines Manual § 7B1.1, p.s.

(2009).           His      criminal         history          category          was    V,     and    the

recommended range of imprisonment was 7-13 months.                                          See USSG

§ 7B1.4(a),           p.s.        He       contends          that        the    twenty-four-month

sentence is unreasonable.

                 A sentence imposed following revocation of supervised

release      will        be    affirmed       if        it    is     within      the       applicable

statutory         maximum       and    is    not        plainly      unreasonable.             United

States      v.    Crudup,       461    F.3d    433,          439-40       (4th   Cir       2006).     A

sentence         imposed       upon    revocation            of    release       is    procedurally

reasonable if the district court considered the Chapter Seven

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that   it    is       permitted       to    consider.             Id.     at    438-40.       Such    a

sentence         is   substantively          reasonable             if    the    court      stated   a

proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum.                                    Id. at 440.

                 We     find    that       Hill’s       sentence          is    procedurally        and

substantively reasonable.                   The district court stated that it had

considered the Chapter 7 policy statements, and announced that

                                                    2
it   would        impose       a    sentence     above        the    recommended     sentencing

range.           Although the court did not cite § 3553(a), the court

clearly          took     into       consideration            many     of    the   permissible

§ 3553(a) factors when it sentenced Hill.                                   For instance, the

court       mentioned          Hill’s      recent       and     past    history    of    violent

behavior,          the     need       to      protect          the     public,     and    Hill’s

unsatisfactory conduct while on supervised release. *

                  Hill    complains         that        his    sentence      is    unreasonable

because          the    district      court      did     not    address      his   argument   at

sentencing that his work history and abstention from drug use

warranted a sentence within the recommended range.                                  Because he

raises the issue for the first time on appeal, our review is for

plain error.             See United States v. Lynn, 592 F.3d 572, 578 (4th

Cir.       2010).         In       light    of   Hill’s         five    release    violations,

including the commission of criminal conduct and absconding from

release, there is no reasonable probability that he would have

received a shorter sentence had the district court specifically

addressed his argument.                    Accordingly, Hill has not demonstrated

that       the    alleged       error      affected       his    substantial       rights,    and

       *
       Contrary to Hill’s contention that the district court
varied above the recommended sentencing range because of a
recent arrest, the court’s finding of recent violent behavior
was based on Hill’s no contest plea to the charge that he had
violated supervised release by committing an offense.      A no
contest plea to a violation of supervised release is treated as
a guilty plea to that violation.



                                                    3
there was no plain error.           See United States v. Washington, 404

F.3d    834,    849   (4th   Cir   2005).     We    conclude    that   the   court

adequately explained its reasons for imposing the twenty-four-

month sentence.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in    the    materials

before    the    court   and   argument     would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                        4